Title: To Thomas Jefferson from William Bache, 21 November 1804
From: Bache, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia November 21st. 1804
                  
                  The Consulate at Genoa being vacant by the death of Mr. Goetzius I beg leave to remind you of an application on a former occasion for that office in favor of Mr. Peter Kuhn Junr. of this city a gentleman who is calculated to give satisfaction to government if appointed I would not intrude on your time on this occasion were it not from the double motive of recalling your attention to a friend who will make a usefull officer, and of serving him. 
                  I am with sincere respect your much obliged friend
                  
                     W. Bache 
                     
                  
               